DETAILED ACTION
This is an allowance of all claims filed on 01/07/2022. Claims 1-5, 7-15 and 17-20 are allowed. Claims 1, 7, 11 and 17 have been amended. Claims 6 and 16 are cancelled. The IDS filed on 05/25/2022 is considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“wherein the number of the initial address units is smaller than the number of the storage units, wherein when one of the variables needs to be modified, the memory controller determines whether the number of the storage units which have been used has reached an upper limit value.”
Closest prior art Kannan et al. [US 2018/0024830] appears to teach a one time programmable memory, a controller and content relationship with the storage unit address corresponding to the variable. 
Chen[US 2019/0317778] appears to teach number of the initial address units is smaller than the number of the storage units.
Colombo [US 2020/0319876] appears to teach the third block and the fourth block are generated through a one-hot encoding method.
However, the prior arts on record do not appear to teach or fairly suggest when one of the variables needs to be modified, the memory controller determines whether the number of the storage units which have been used has reached an upper limit value. Based on this rationale, Claim 1 and its dependent claims 2-5 and 7-10 are allowed.
Independent claim 11 recites the same allowable limitation as Claim 1. Under the same rationale, Claim 11 and its dependent claims 2-15 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132